Citation Nr: 0514583	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  04-08 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the lower extremities to include as due to exposure to 
herbicides.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1967, when he retired.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  

In February 2004, the veteran testified at a hearing before a 
Decision Review Officer.  In June 2004, the veteran testified 
at a hearing before the undersigned Acting Veterans Law 
Judge.  Transcripts of the hearings are in the record. 

In May 2005, the Board granted the veteran's motion to 
advance the case on the Board's docket.


FINDINGS OF FACT

1. The veteran has persistent peripheral neuropathy, but not 
acute or subacute peripheral neuropathy.

2. Peripheral neuropathy of the lower extremities did not 
have onset during service and it is not the result of in-
service exposure to herbicides.


CONCLUSION OF LAW

Peripheral neuropathy of the lower extremities to included as 
due to exposure to herbicides was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1116, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) 
(2004).



VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R. § 3.159, amended VA's duties to notify and 
to assist a claimant in developing the information and 
evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  And under 38 C.F.R. 
§ 3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.

In this case, the RO provided the pre-adjudicatory VCAA 
notice by letter in May 2003, prior to the initial 
adjudication in this case.  The notice included the type of 
evidence needed to substantiate the claim of service 
connection, namely:  evidence of an injury or disease or 
event, causing an injury or disease, during service; evidence 
of current disability, and evidence of a relationship between 
the current disability and the injury or disease or event, 
causing an injury or disease, during service.  The veteran 
was informed that VA would obtain service records, VA 
records, and records from other Federal agencies, and that he 
could submit private medical records or authorize VA to 
obtain the records on his behalf.  He was given 60 days to 
respond.  In the statement of the case, dated in February 
2004, the RO cited 38 C.F.R. § 3.159 with the provision that 
the claimant may provide any evidence in his possession that 
pertained to the claim. 

As for the timing of the § 3.159 notice that followed the 
initial adjudication, the timing did not prejudice the case 
because after the notice the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claim as he had the opportunity to submit additional 
argument and evidence, and he did submit additional argument, 
and he addressed the issue at a hearing before the Board.

As for content of the VCAA notice, it substantially complies 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence), of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and, of Pelegrini, supra.  (38 C.F.R. § 3.159 notice).

As for the deciding of the claim before the expiration of the 
one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 and Supp. 2004) authorizes VA to make a decision 
on the claim before the expiration of the one-year period 
provided a claimant to respond to VA's request for 
information or evidence, superseding the decision of the 
United States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), invalidating a 
regulatory provision, implementing the VCAA, that required a 
response to VCAA, as here, in less than the statutory on-year 
period.

For these reasons, no further action is needed to ensure 
compliance with the duty to notify under the VCAA.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO obtained the veteran's 
service medical records.  The veteran submitted private 
medical records and submitted them to VA.  As there is 
otherwise no additional evidence to obtain, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  This may be accomplished 
by affirmatively showing inception during service or through 
the application of statutory presumptions.  38 C.F.R. § 
3.303(a).

Since the veteran served in Vietnam, he is presumed to have 
been exposed to Agent Orange.  38 U.S.C.A. § 1116(f).  If a 
veteran was exposed to an herbicide agent during active 
service, acute and subacute peripheral neuropathy will be 
service-connected, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 
3.307(d) are also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309(e) (2004).  A presumption of service 
connection is afforded only those diseases listed in the 
statute and regulation as having been found by the Secretary 
to have a positive association with exposure to certain 
herbicide agents.

Factual Background 

The service medical records are negative for neuropathy of 
the lower extremities.  On retirement medical examination in 
September 1967, the neurologic evaluation was normal.

After service, private medical records, dated from 1994 to 
2001, show that the veteran was diagnosed with Parkinson's 
disease, Guillain-Barré syndrome, and polyneuritis.  
 
In August 2000, T.J.T., DO, indicated that the veteran had 
trouble walking for the past month and that a recent 
electromyography showed mild to moderately severe 
polyneuropathy involving motor and sensory fibers in both 
legs with myelin involvement only.  The diagnosis was 
Guillain-Barré syndrome.  

In June 200, G.H.S., DO, noted that the veteran gave a 
history of significant Agent Orange exposure during the 
Vietnam conflict, and he suspected neurologic involvement 
with peripheral neuropathy superimposed upon the veteran's 
present condition.

Private medical records disclose that in December 2001 the 
veteran was diagnosed with gait disturbance, acute 
polyneuritis, history of Guillain-Barré syndrome, and 
questionable Parkinsonism.  

On VA examination in March 2003, the veteran reported that he 
had numbness of both legs from the knees down for the past 
fifteen years.

In March 2003, the veteran submitted a claim for service 
connection for peripheral neuropathy of both legs due to in-
service exposure to Agent Orange.  

By a statement dated in May 2003, the veteran asserted that 
he had extensive nerve damage to both legs from the knees 
down, resulting in severe difficulty in walking from about 
1985 on. 

On VA general medical examination in May 2003, the veteran 
reported progressive numbness and tingling of the legs for 
about 20 years and that he was diagnosed with Guillain-Barré 
syndrome in 1982.  The examiner diagnosed peripheral neuritis 
of the legs dating to 1982 with an initial diagnosis of 
Guillain-Barré syndrome at that time.  The examiner expressed 
the opinion that the history was atypical for Guillain-Barré 
and that the peripheral neuropathy might be partially related 
to Agent Orange.  

By a letter, dated in October 2003, a minister stated that 
the veteran was forced to retire from the choir in 1980 
because he could not use the stairs to the gallery.
By a letter, dated in October 2003, Dr. T.J.T. expressed the 
opinion that the onset of the veteran's symptoms, according 
to the veteran immediately after separation from service, 
would suggest it was as likely as not related to a condition 
of peripheral neuropathy with Agent Orange exposure.  

In November 2003, private electromyography and nerve 
conduction studies showed moderately severe generalized 
peripheral neuropathy.  In January 2004, a private physician 
diagnosed longstanding progressive polyneuropathy, which he 
associated with exposure to Agent Orange and the history of 
neuropathy. 

By a statement, dated in December 2003, the veteran 
essentially asserted that he currently had peripheral 
neuropathy of the lower extremities, symptoms of which were 
first manifested six months after separation from service.  
The veteran also submitted printouts from Internet sites 
regarding Agent Orange toxicity.

By a letter dated in January 2004, a private neurologist, 
S.C.T., MD, indicated that he examined the veteran in January 
2004.  According to the veteran he had symptoms of peripheral 
neuropathy that began in 1967.  Dr. S.C.T. diagnosed 
longstanding progressive polyneuropathy, and noted that the 
veteran had an extensive workup in the past without clear 
etiology shown.  He noted that the veteran had a history of 
exposure to Agent Orange while serving in the Marine Corps in 
1966 through 1967, which has been clearly associated with 
peripheral neuropathy and certainly this can be associated 
with his present history of neuropathy.

Analysis 

As a matter of law, only acute or subacute peripheral 
neuropathy is presumed incurred in service as a result of 
exposure to herbicides including Agent Orange.  38 C.F.R. 38 
C.F.R. § 3.309(e).  For purposes of presumptive service 
connection due to exposure to certain herbicides, including 
Agent Orange, acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to a herbicide agent and resolves within 
two years of the date of onset.  Thus, the very fact of the 
existence and persistence of the veteran's peripheral 
neuropathy during the pendency of his claim, many years after 
service in Vietnam, precludes its service connection on a 
presumptive basis.  

Moreover, on the basis of reports of the National Academy of 
Sciences (NAS), and all other sound medical and scientific 
information and analysis available to the Secretary, the 
Secretary has found that a presumption of service connection 
is not warranted for chronic persistent peripheral 
neuropathy. 68 Fed. Reg. 27,630 (May 20, 2003).  

And the Agent Orange Act of 1991, the law authorizing 
presumptions of service connection for certain diseases based 
on exposure to certain herbicides, mandates that whenever the 
Secretary determines, based on sound medical and scientific 
evidence, that a positive association exists between exposure 
of humans to an herbicide agent including Agent Orange in 
Vietnam during the Vietnam era and a disease, the Secretary 
will publish regulations establishing presumptive service 
connection for that disease.  64 Fed. Reg. 59,233 (Nov. 2, 
1999).

It is because of the Secretary's specific finding that a 
presumption is not warranted for chronic persistent 
peripheral neuropathy and the concomitant requirement that 
the Secretary promulgate a presumption when the scientific 
evidence is of the requisite quality, that the veteran does 
not warrant service connection for persistent peripheral 
neuropathy based on Agent Orange exposure on a presumptive 
basis.

Taking the evidence all together, the Board must conclude 
that the veteran does not have acute or subacute peripheral 
neuropathy.  The presumption of service connection is not 
provided for the chronic persistent peripheral neuropathy the 
veteran does have.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

Nevertheless, the United States Court of Appeals for the 
Federal Circuit (CAFC) has held that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), does not preclude a claimant from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994). 

Service medical records are devoid of findings, treatment, or 
diagnoses of peripheral neuropathy in service.  After 
service, the first medical evidence of record of peripheral 
neuropathy (however diagnosed) is in the 1990s, more than 20 
years after service.  The veteran maintains that he had 
neurological symptoms in his lower extremities beginning in 
1967 and progressing over the years, but neuropathy was not 
noted during service or on retirement examination and as a 
layman he is not competent to give an opinion as to a medical 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Although the recent medical records 
document the veteran's self-reported history of the condition 
existing since service, the mere recitation of lay history 
does not constitute competent medical evidence of a service 
nexus.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  

In sum, the veteran does not have a disease that is 
recognized by medical and scientific studies as having a 
positive association with exposure to Agent Orange. 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Moreover, the 
medical opinions that are favorable to the claim are not 
persuasive and do not overcome the body of credible medical 
and scientific evidence that the Secretary found outweighed 
an association between herbicide exposure and chronic 
persistent peripheral neuropathy. 

As the veteran has not shown by medical or scientific 
evidence that persistent peripheral neuropathy of the lower 
extremities results from exposure to Agent Orange without a 
legal presumption of such an association, and as he has not 
shown by other evidence that peripheral neuropathy of the 
lower extremities had onset during service, the preponderance 
of the evidence is against the claim and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b).

ORDER

Service connection for peripheral neuropathy of the lower 
extremities to include as due to exposure to herbicides is 
denied.

___________________________________________
	GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


